Citation Nr: 1619403	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-44 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for chronic cephalgia.

2.  Entitlement to an evaluation in excess of 10 percent for hypertension.

3.  Entitlement to an evaluation in excess of 10 percent for coronary artery disease (CAD), prior to May 3, 2012.

4.  Entitlement to an evaluation in excess of 60 percent for CAD from May 3, 2012, to September 12, 2013.

5.  Entitlement to a compensable evaluation for residual scars of open heart surgery, donor site for right, left leg scars, prior to May 3, 2012.

6.  Entitlement to an evaluation in excess of 10 percent for residual scars of open heart surgery, donor site for right, left leg scars, from May 3, 2012.

7.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

8.  Entitlement to service connection for degenerative joint disease of the right knee.

9.  Entitlement to service connection for degenerative joint disease and patellofemoral syndrome of the right knee.


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to April 1983.

This appeal is before the Board of Veterans' Appeals (Board) from January 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction has since transferred to the RO in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to comply with the Veteran's March 2015 request for a videoconference hearing.

Among the claims initially filed by the Veteran were June 2008 increased rating claims for CAD and CAD scars, denied in a January 2009 rating decision.  In a subsequent October 2012 rating decision, the RO granted increased ratings effective May 3, 2012.  The Veteran filed an appeal of this effective date, which the RO construed as a separate appeal stream.  The Board finds that this appeal was unnecessary, as the propriety of the Veteran's ratings for these claims for the entirety of the appeal period remains before the Board as part of his appeal of the January 2009 rating decision.   

In the Veteran's original November 2009 and February 2010 substantive appeals, the Veteran declined the opportunity for a hearing.  The Board notes that a videoconference hearing was not offered to the Veteran in these forms.  In the March 2015 substantive appeal related to the duplicative earlier effective date appeals, the Veteran requested a videoconference hearing for all issues which he had received a statement of the case or supplemental statement of the case.  Because this request was made within 30 days of both a statement of the case and a supplemental statement of the case which together decided all of the issues on appeal, and because this is this was the first form on the record in which the Veteran was explicitly offered a videoconference hearing, the Board construes this request as a request for a hearing on all appeal issues.  Remand is therefore necessary to comply with the Veteran's hearing request.  See 38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board of Veterans' Appeals videoconference hearing at the earliest available opportunity.  Appropriate notice to the Veteran shall be provided. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




